The full text of local ordinance 303.03 reads:
"No person shall resist, hinder, obstruct or abuse any official while such official is attempting to arrest offenders under this Traffic Code. No persons shall interfere with any person charged under such sections with the enforcement of the law relative to public streets."
We are concerned primarily with these words: "No person shall interfere with any person charged under such sections with enforcement of the law relative to public streets." A citizen who intrudes upon a police officer in the conduct of his proper duties is interfering with the officer, in violation of this ordinance. The First Amendment was not intended to permit a citizen to thwart a police officer in a legitimate exercise of his duties.
There is a further concern in this situation. The physical intrusion in this case may have served to warn offenders other than possible speeders of the presence of the police. For all the intruding citizen knows, a bank robber may be fleeing from his crime, a narcotic offender may be under surveillance or observation, or some other lawbreaker may be in the vicinity. The intrusive act of the citizen in flashing his headlights could very well signal a warning to potential or actual lawbreakers. Such activity is clearly not in the interest of the community.
The offense of obstructing an officer in the performance of his duty may be committed without the employment of force or violence. In Athens v. Bromall (1969), *Page 29 20 Ohio App.2d 140, involving a sit-in demonstration at Ohio University, the Court stated: "There rests on all persons the duty to do nothing which might interfere with policemen as they go about their duties of protecting the public." The court cited with approval United States v. McDonald (1879), 26 F. Cas. 1074, defining "obstructs, resists or opposes" in connection with the service or execution of process. In McDonald, the court declared:
"The statute, however, does not limit the offense to resistance alone, it includes also willful acts of obstruction or opposition; and to obstruct is to interpose obstacles or impediments, to hinder, impede or in any manner interrupt or prevent, and this term does not necessarily imply the employment of direct force, or the exercise of direct means. It includes any passive, indirect or circuitous impediment to the service or execution of process."
In Ohio v. Anderson, 46 Ohio St.2d 219, decided by the Supreme Court of Ohio on May 12, 1976, the Court held that a police officer who had pursued a traffic offender outside of the city limits had the right to arrest an intruder who attempted to interfere with the traffic arrest.
This case presents a situation in which an officer is interfered with by verbal protestation constituting the obstruction of official business in contravention of R. C.2921.31. The act of the appellant in the instant case is equally obstructive in the light of all the circumstances.
Immanuel Kant's Categorical Imperative, charging all people with the duty to conduct themselves so that they might will their conduct universal, should be a requirement of good citizenship. It was clearly transgressed by the defendant here and constitutes an act inimical to the enforcement of the law which should not be condoned. For these reasons, therefore, I must respectfully dissent from the majority opinion. I would affirm. *Page 30